



Exhibit 10.1
STOCK OPTION AGREEMENT


(Non-Qualified Stock Option)


Name of Employee:
«Name»
 
 
Date of Grant:
«Date»
 
 
Number of Shares:
«No. of Shares»
 
 
Exercise Price Per Share:
«Exercise Price»





THIS STOCK OPTION AGREEMENT (this “Agreement”) is made effective after the close
of business on the «___» day of «_____», 201__, between Christopher & Banks
Corporation, a Delaware corporation (the “Company”), and the above-named
individual, an employee of the Company or one of its subsidiaries (“Employee”).


1.    Grant of Option. Pursuant to the Christopher & Banks Corporation 2014
Stock Incentive Plan (the “Plan”), the Company hereby grants to Employee,
effective as of the date of grant listed above and subject to the terms and
conditions of the Plan and this Agreement, a non-qualified option to purchase
from the Company an aggregate of «No. of Shares» shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), at the purchase price of
«Stock Price» per share, such option to be exercisable as hereinafter provided.


2.    Expiration Date. This option shall expire on the 10 year anniversary of
the date of grant (the “Expiration Date”).


3.    Exercise of Option. Subject to Section 8 hereof and the last sentence of
this Section 3, this option shall become exercisable as follows:


Number of Shares to
Which Option
First Becomes Exercisable




Cumulative Number


Date on Which
Becomes Exercisable





This option may be partially exercised from time to time within such percentage
limitations. This option may not be exercised after the Expiration Date.
Notwithstanding the foregoing, this option shall not be exercisable for a
fractional share of Common Stock. Any exercise of this option shall be made in
writing, using such form as is approved by the Company and duly executed and
delivered to the Company specifying the number of shares as to which the option
is being exercised. Notwithstanding the vesting schedule set forth above in this
Section 3, in connection with a ”Change-in-Control” (as defined in Section
6(g)(viii) of the Plan), this option, to the extent


1
«Name» – Non-Qualified Stock Option Agreement («_____»«__», 201_)

--------------------------------------------------------------------------------





it shall not otherwise have become vested and exercisable, shall automatically
become fully and immediately vested and exercisable upon the consummation of the
Change-in-Control (or immediately prior to the consummation of such
Change-in-Control, provided that the consummation subsequently occurs).


4.    Payment of Option Exercise Price. On the date of any exercise of this
option, the purchase price of the shares as to which this option is being
exercised shall be due and payable and shall be made (i) in cash or by cash
equivalent acceptable to the Committee; (ii) by delivery of shares of Common
Stock held by Employee for more than six (6) months (or such period as the
Committee may deem appropriate, for accounting purposes or otherwise), any such
shares so delivered to be deemed to have a value per share equal to the Fair
Market Value of the shares on such date; (iii) through an open-market,
broker-assisted sales transaction pursuant to which the Company is promptly
delivered the amount of proceeds necessary to satisfy the exercise price; or
(iv) if approved by the Committee, by a combination of the methods described
above.


5.    Option Nontransferable. This option is not transferable otherwise than by
will or the laws of descent or distribution and, during Employee’s lifetime, is
exercisable only by Employee or his or her guardian or legal representative.


6.    Rights as a Shareholder. Employee shall have no rights as a shareholder
with respect to any of the shares covered by this option until the date of
issuance to Employee of a stock certificate or other evidence of the issuance
for such shares, and no adjustment shall be made for any dividends or other
rights if the record date of such dividends or other rights is prior to the date
such stock certificate or other evidence of the issuance for such shares is
issued.


7.    Restrictions on Issuance of Shares. Notwithstanding any other provisions
of this Agreement, the issuance or delivery of any shares of Common Stock may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law. The Company shall not be obligated to issue or deliver any shares of Common
Stock if the issuance or delivery thereof shall constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.


8.    Termination of Employment.


(a)    The option granted pursuant to this Agreement shall terminate immediately
upon the termination of Employee’s employment by the Company or any subsidiary
for Cause (as defined below). If Employee’s employment is terminated as a result
of Employee’s Disability (as defined below) or death, the option granted
pursuant to this Agreement may be exercised by Employee’s legal representative,
heir or devisee, as appropriate, within one year from the date of Disability or
death. If Employee’s employment is terminated by Employee or the Company for any
reason other than Cause, Disability or death, such option may be exercised
within ninety (90) days following the date of termination. Notwithstanding the
preceding sentence, the Company may terminate and cancel such option during the
ninety (90) day period referred to in the preceding sentence if the Company’s
Board of Directors or the Committee has determined that Employee has,


2
«Name» – Non-Qualified Stock Option Agreement («_____»«__», 201_)

--------------------------------------------------------------------------------





before or after the termination of employment, materially breached the terms of
any agreement between Employee and the Company including any employment,
confidentiality, or noncompete agreement, violated in a material way any Company
policy or engaged in any other act that can be reasonably expected to cause
substantial economic or reputational injury to the Company. Notwithstanding the
foregoing, such option (or any portion thereof) which is not exercisable on the
date of termination of employment shall not be exercisable thereafter without
the consent of the Committee.


(b)    Definitions.


(i)    “Cause” shall mean (A) if the Employee is a party to an employment,
severance (or similar) agreement with the Company or any employing subsidiary of
the Company that defines the word “cause” (or similar term), then Cause for
purposes of this Agreement shall have the meaning ascribed to it under that
agreement; and (B) if there is no such agreement or definition, Cause shall mean
(1) any fraud, misappropriation or embezzlement by Employee in connection with
or affecting the business of the Company or its affiliates, (2) any conviction
of (including any plea of guilty or no contest to) a felony or a gross
misdemeanor by Employee, (3) any gross neglect or persistent neglect by Employee
to perform the duties assigned to Employee or any other act that can be
reasonably expected to cause substantial economic or reputational injury to the
Company, or (4) any material violation of the Company’s written policies,
procedures or codes of conduct by Employee; provided that, in connection with
clauses (3) and (4), Employee shall first have received a written notice from
the Company’s Chief Executive Officer or the Board that summarizes and
reasonably describes the manner in which Employee has grossly or persistently
neglected his or her duties, engaged in an act reasonably expected to cause
substantial injury, or materially violated a Company policy, procedure or code
of conduct (the “Event”) and, to the extent the Event is capable of being cured,
Employee shall have fourteen (14) calendar days from the date notice of the
Event is delivered to Employee (via electronic mail, regular mail, in person or
otherwise) to cure the same, but the Company is not required to give written
notice of, nor shall Employee have a period to cure the same or any similar
failure, which was the subject of an earlier written notice to Employee under
this provision.
    
(ii)    “Disability” shall mean any physical or mental condition which would
qualify Employee for a disability benefit under any long-term disability plan
then maintained by the Company or the employing subsidiary.


(c)    Nothing contained in this Section shall be interpreted or have the effect
of extending the period during which an option may be exercised beyond the
Expiration Date provided in this Agreement or established by law or regulation.
Death of Employee subsequent to termination shall not extend such period.


9.    Exchange of Shares in Corporate Transactions. If, pursuant to any
reorganization, sale or exchange of assets, consolidation or merger, outstanding
Common Stock of the Company is or would be exchanged for other securities of the
Company or of another corporation which is a


3
«Name» – Non-Qualified Stock Option Agreement («_____»«__», 201_)

--------------------------------------------------------------------------------





party to such transaction, or for property, this option shall apply to the
securities or property into which the Common Stock covered hereby would have
been changed or for which such Common Stock would have been exchanged had such
Common Stock been outstanding at the time.


10.    Plan Controls. Employee hereby agrees to be bound by all of the terms and
provisions of the Plan, including any which may conflict with those contained in
this Agreement. The Plan is hereby incorporated by reference into this
Agreement, and this Agreement is subject in all respects to the terms and
conditions of the Plan. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control. Except as otherwise defined
herein, capitalized terms contained in this Agreement shall have the same
meaning as set forth in the Plan.


11.    Income Tax Matters. In order to comply with all applicable federal, state
or local income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state or local payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Employee, are withheld or collected from Employee. In
accordance with the terms of the Plan, and such rules as may be adopted by the
Committee under the Plan, Employee may elect to satisfy Employee’s tax
withholding obligations arising from the exercise of the option by (i)
delivering cash, a check (bank check, certified check or personal check) or a
money order payable to the Company on or before the option exercise date,
(ii) having the Company withhold a portion of the shares of Common Stock
otherwise to be delivered upon exercise of the option having a Fair Market Value
equal to the amount of such taxes, (iii) delivering to the Company on or before
the option exercise date shares of Common Stock held by Employee for more than
six (6) months (or such period as the Committee may deem appropriate for
accounting purposes or otherwise) having a Fair Market Value equal to the amount
of such taxes, or (iv) if approved by the Committee, a combination of the
methods described above. If the number of shares of Common Stock to be delivered
to Employee is not a whole number, then the number of shares of Common Stock
shall be rounded down to the nearest whole number. Employee’s election regarding
satisfaction of withholding obligations is to be made on or before the option
exercise date.


12.    Employment Relationship. Nothing in this Agreement shall be construed as
constituting a commitment, guaranty, agreement, or understanding of any kind or
nature that the Company or its subsidiaries shall continue to employ Employee,
and this Agreement shall not affect in any way the right of the Company or any
of its subsidiaries to terminate the employment of Employee. For purposes of
this Agreement, Employee shall be considered to be in the employment of the
Company as long as Employee remains an employee of either the Company, any
successor corporation or a parent or subsidiary corporation of the Company or
any successor corporation. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.


13.    Committee’s Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, in a delegate to the extent of such delegation, pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan,


4
«Name» – Non-Qualified Stock Option Agreement («_____»«__», 201_)

--------------------------------------------------------------------------------





including, without limitation, the right to make certain determinations and
elections with respect to the option.


14.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all lawful successors to Employee
permitted under the terms of the Plan.


15.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws.




[REMAINDER OF PAGE INTENTIONALLY OMITTED; SIGNATURE PAGE FOLLOWS]


    


5
«Name» – Non-Qualified Stock Option Agreement («_____»«__», 201_)

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.


CHRISTOPHER & BANKS CORPORATION
 
By: _______________________________________
              «Name»
 
Title: ______________________________________
 
EMPLOYEE
 
Signed: ____________________________________
               «Name»

































    


6
«Name» – Non-Qualified Stock Option Agreement («_____»«__», 201_)